Citation Nr: 0321178	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  00-18 263	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from October 1965 to October 
1969.  He died on December )[redacted]
, 1999.  The appellant is his 
widow.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Additional development is 
necessary before the Board can decide this claim.  

First, during the pendency of this appeal, there was a 
significant change in the law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)).  Among other directives, the 
VCAA eliminated the well-grounded claim requirement, expanded 
VA's duty to notify a claimant and his or her representative 
of requisite evidence, and enhanced VA's duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Further, recent decisions by the 
Court have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute and 
regulation clearly require the Secretary to notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1990), where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant generally applies.  In this 
case, the RO has not yet notified the appellant of the 
applicable provisions of the VCAA, or informed her of what 
evidence is needed to support her claim, what evidence VA 
will develop, and what evidence she must furnish.  

Second, in September 2002, the Board directed VA to develop 
the appellant's claim by obtaining tissue blocks, slides or 
other pathological specimens.  VA attempted to do so by 
contacting the appellant and requesting authorization to 
release the evidence needed.  The appellant did submit the 
required authorization; however, the Board may not now obtain 
and initially consider such evidence, as explained below.  
Thus, the RO must request such records.  Further, the 
appellant also submitted medical records and an opinion in 
support of her claim.  The RO has not yet considered this 
evidence in support of the appellant's claim and the 
appellant has not waived her right to have the Agency of 
Original Jurisdiction (AOJ), or the RO, do so.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation was codified at 38 C.F.R. § 19.9(a)(2) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
it denied appellants a "review on appeal" when the Board 
considered additional evidence without remanding the case to 
the RO for initial consideration.  Bernard, 4 Vet. App. at 
393-94 (1993).  In light of this holding, on Remand, the RO 
must ensure that the appellant is afforded due process by 
initially considering the records that have been associated 
with the claims file since September 2002.  

Third, given that the opinion the appellant submitted in 
February 2000 does not definitively establish that a service-
connected disability was either the principal or contributory 
cause of the veteran's death, and there are other opinions of 
record indicating otherwise, the Board believes that the RO 
should make an attempt to obtain the evidence noted in the 
Board's September 2002 memorandum.  As previously indicated, 
this evidence includes tissue blocks, slides or other 
pathological specimens from the veteran's tongue and floor of 
the mouth tissue biopsied in August 1998, at South Tulsa 
Pathology Laboratory.  If such specimens are obtained, the RO 
should have them reviewed by an appropriate medical 
specialist with the rest of the claims file.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, such an opinion is necessary to 
determine whether an etiological relationship exists between 
the cause of the veteran's death and his period of active 
service.  The evidence currently in the claims file conflicts 
with regard to whether such a relationship exists.  
Therefore, in evaluating this claim, it is pertinent that the 
examiner review all the evidence in the claims file and 
reconcile the conflicting opinions of record.

This case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), to include 
notifying the appellant of the applicable 
provisions of VCAA and of the evidence 
needed to support her claim, and 
indicating which evidence VA will develop 
and which evidence the appellant must 
furnish.  

2.  Utilizing the signed authorization of 
record, the RO should contact the South 
Tulsa Pathology Laboratory, Inc., Kelly 
Professional Building, 6565 South Yale 
Ave., Suite 410, Tulsa, Oklahoma, 74136, 
and request all tissue blocks and slides 
or other pathological specimens from 
tissue biopsied from the veteran's tongue 
and floor of the mouth in August 1998.

3.  Regardless of whether any other 
additional evidence is obtained pursuant 
to the above instructions, the RO should 
forward the claims file to an appropriate 
specialist who should be asked to review 
all of the evidence contained in the 
claims file, including the appellant's 
assertions, and to render an opinion as 
to the cause of the veteran's death.  
Specifically, the examiner should opine 
whether a disability of service origin 
was at least as likely as not the 
principal cause of the veteran's death, 
or whether that disability contributed 
substantially or materially to that 
death.  The examiner should address the 
significance of the other medical 
opinions of record, and to the extent 
possible, reconcile those opinions.  He 
should also provide detailed rationale 
for his opinion.  

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
appellant's claim based on all of the 
evidence of record, including all 
evidence that has been associated with 
the claims file since September 2002.  If 
the RO again denies the benefit sought on 
appeal, it should provide the appellant a 
supplemental statement of the case, which 
includes the law and regulations 
governing VA's duties to notify and to 
assist, and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purposes of this REMAND are to ensure that the appellant 
is afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The appellant is free to 
submit any additional argument or evidence she wishes to have 
considered in connection with her appeal; however, she is not 
required to act unless she is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



